Title: To George Washington from Rodolph Vall-travers, 15–29 March 1793
From: Vall-travers, Rodolph (Rodolf)
To: Washington, George


Rotterdam, Netherlands, 1[5–29] Mar. 1793. Vall-travers wrote that this letter is being sent by the Hope commanded by James Miller, “of and to Philadelphia . . . with Captn Benson Forster, Lieutt in your Navÿ & Chevr de Limoges, as Passengers, & Bearers of mÿ Letters.”
He reported that because of the recent expansion of the war in Europe “a general Embargo on all Ships within these united States has been laid, & continues ever since the 22d of Febry. Not less, than eight Ships of N. American Construction & Property, commanded by, & manned with Citizens of the united american Free states, having been likewise detained, against the eighth Article of the Treaty of Amity & commercial Intercourse, concluded between the two Sister Republiks . . . and there being, at this Moment no legal Representatif of Your united States resident in this Republic, (on Account of the temporary Call of Mr Short to the Court of Spain; & Mr Dumas, your good old Agent, unfortunately obnoxious to this Government, as a Natif of, & strongly attached to France, having never been accepted & acknowledged as such;) no Remonstrance could take Place, with due Energy, in the Name of Your Commonwealth, against this public Infraction of your reciprocal Engagement, nor an immediate Redress & Satisfaction obtained, otherwise than bÿ a dilatory, formal, & expensive Application for Justice, by & in the Name of your Several Captains concerned, impeded in their respective Callings, and injured by their Detension.”
Vall-travers reviewed his efforts to obtain the release of the American captains and their ships, including an audience with “Mr Fagel, the Secretary of State, at the Hague . . . [who] was pleased, to advise the American Captains: ‘to apply to a constituted Procurator, or Attorny general, to give, in their Name & Behalf, a Petition, in the Dutch Language, on stamped Paper, in the usual Form, with his Signature, addressed

to their Highmightinesses, the Lords of the general united free belgic States.’ ” Val-travers then drew up the required petition, “in English,” had it signed by all the captains, and “delivered it to Mr Van Son, the appointed public Attorney of the general united States.”
He wrote that “the final supreme Order for the American Captains free Departure was obstructed by the amiralty’s evasive Construction of the clear Words of the Treaty. To clear these up, I repaired again to the Hague, attended by Captain Benson Forster of Baltimore, as Deputy of his Brother-Captains, the 13th instant; where, after a personal Interview & Consultation with Mr Van Son, we obtained, thro’ his Recommendation a very amicable private Audience, from His Exccy Mr van der Spiegel, the Grand-Pensionary (High-Chancellor) of these 7. united States.” As a result, “Mr Van Son has delivered to me, in Consequence, under his Signature, & in due Form, with Duplicates to each Captain, the inclosed Leave, of the 14th instant, as soon as assented to & found adviseable bÿ the Boards of amiralty, to Sail when they please, when favored by Wind & Weather; but, without, as ÿet, removing the Embargo.”
A short postscript dated 29 Mar. reads, “Last Night I recd by an Express, Sent me by Mr Van Son, the Information, of their H. M. having resolved, to take off the Embargo from all foreign Vessels; after a Detention of 35. Daÿs.”
